Case 6:13-ap-01443-SY          Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01          Desc
                                Main Document    Page 1 of 46


 1   Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
 2           A Professional Law Corporation
     4929 Wilshire Boulevard, Suite 940
 3   Los Angeles, California 90010
     (323) 937-4501        Fax (888) 316-6107
 4   e-mail: baruchcohen@baruchcohenesq.com

 5   Attorneys For Plaintiffs Dr. Bruce & Maureen Taber

 6

 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                                  CENTRAL DISTRICT OF CALIFORNIA
 9
                                       RIVERSIDE COURTHOUSE
10

11
      In re                                         Case No. 6:13-bk-25280-SY
12
      CHARLES PERRY & ARLENE DIANE                  Adversary 6:13-ap-01443-SY
13    COPELAND
                                                    Before the Honorable Scott H. Yun
14               Debtors.
                                                    Chapter 7
15
      DR. BRUCE & MAUREEN TABER,                    PLAINTIFF’S MOTION FOR CONTEMPT
16                                                  OF COURT FOR DEFENDANTS’ FAILURE
                 Plaintiffs.                        TO COMPLY WITH ORDER GRANTING
17                                                  PLAINTIFFS’ MOTION FOR
      vs.                                           ATTORNEYS’ FEES [DOC-116];
18                                                  DECLARATION OF BARUCH COHEN
      CHARLES PERRY & ARLENE DIANE
19    COPELAND                                      Date: 7-30-2019
                                                    Time: 2:00pm
20               Defendants                         Courtroom: 302
                                                    Place: 3420 Twelfth Street, Riverside CA 92501
21

22   TO THE HONORABLE SCOTT H. YUN, UNITED STATES BANKRUPTCY COURT JUDGE,
23   THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:
24            PLEASE TAKE NOTICE that on 7-30-2019 at 2:00 pm in the Courtroom of the
25   Honorable Scott H. Yun, United States Bankruptcy Judge, Courtroom 302 located at the United
26   States Bankruptcy Court Central District of California 3420 Twelfth Street, Riverside, CA 92501,
27   this Court will hear PLAINTIFF’S MOTION FOR CONTEMPT OF COURT FOR
28
Case 6:13-ap-01443-SY          Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01               Desc
                                Main Document    Page 2 of 46


 1   DEFENDANTS’ FAILURE TO COMPLY WITH ORDER GRANTING PLAINTIFFS’

 2   MOTION FOR ATTORNEYS’ FEES [DOC-116] (“Motion”).

 3          The Motion will be based on this Notice, on the attached Memorandum of Points and

 4   Authorities, on all the papers and records on file in this action, and on such oral and documentary

 5   evidence as may be presented at the hearing of the Motion.

 6          Plaintiffs bring this Motion pursuant to 11 U.S.C. § 105, FRBP 9014, & 9020, on the

 7   grounds that Defendants failed to comply with this Court’s Order Granting Plaintiffs’ Motion for

 8   Attorneys’ Fees (“Order”) [Doc-116].

 9          Plaintiffs request that Defendants should be ordered to show cause why they should not be

10   held in civil contempt.

11          Plaintiffs further request $8,500.00 in sanctions be awarded their attorneys’ fees, costs,

12   disbursements and punitive damages due to the Debtor’s intentional and inexcusable failure

13   to comply with this Court’s Order against Defendants.

14          Pursuant to Local Bankruptcy Rule 9013-1, any objection or response to this Motion must

15   be stated in writing, filed with the Clerk of the Court and served on Defendant and his counsel no

16   later than fourteen days prior to the hearing. Failure to so state, file and serve any opposition may

17   result in the Court failing to consider the same.

18

19   DATED:         June 20, 2019                  LAW OFFICE OF BARUCH C. COHEN, APLC

20                                                  /s/ Baruch C. Cohen
                                                    Baruch C. Cohen, Esq.
21                                                  Attorneys for Plaintiffs
                                                            Dr. Bruce & Maureen Taber
22

23

24

25

26

27

28

                                                         2
Case 6:13-ap-01443-SY              Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                                              Desc
                                    Main Document    Page 3 of 46


 1                                                    TABLE OF CONTENTS

 2

 3   I.       MEMORANDUM OF POINTS & AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 4            A.       FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 5            B.       LEGAL ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

 6                     1.         THE DEFENDANTS ARE IN CIVIL CONTEMPT OF THIS COURT’S

 7                                ORDER AND SHOULD BE HELD LIABLE TO PLAINTIFFS FOR

 8                                SAME . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

 9                     2.         AN ORDER TO SHOW CAUSE RE CONTEMPT IS APPROPRIATE . . 7

10                     3.         SANCTIONS ARE PROPERLY AWARDED TO PLAINTIFFS . . . . . . . 9

11                     4.         MONEY SANCTIONS ARE PROPERLY AWARDED TO PLAINTIFFS 9

12            C.       CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

13

14                                                 TABLE OF AUTHORITIES
     CASES
15

16   Adams v. Cal. Dept. of Health Services, 487 F.3d 684, 688 (9th Cir. 2007) . . . . . . . . . . . . . . . . . . 9

17   All Trac Transp. v. Transp. Alliance Bank, 306 B.R. 859, 875 (2004) . . . . . . . . . . . . . . . . . . . . . . 8

18   Chambers v. NASCO, 501 U.S. 32, 45-46 (1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9
19   Dollar Systs. v. Avcar Leasing Sys., 890 F.2d 165, 175-76 (9th Cir.1989) . . . . . . . . . . . . . . . . . . . 9
20   Donovan v. Sovereign Security Ltd., 726 F.2d 55 (2d Cir. 1984) . . . . . . . . . . . . . . . . . . . . . . . . 5, 6
21
     E.E.O.C. v. Local 638, 753 F.2d 1172 (2d Cir. 1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
22
     Fink v. Gomez, 239 F.3d 989, 992 (9th Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 10
23
     Gomez v. Vernon, 255 F.3d 1118, 1134 (9th Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
24
     In re Chief Executive Officers Clubs, Inc., 359 B.R. 527 (Bankr.S.D.N.Y. 2007) . . . . . . . . . . . . . 5
25
     In re Kalpan Electronics, Inc., 58 B.R. 326 (Bankr.E.D.N.Y. 1986) . . . . . . . . . . . . . . . . . . . . . 5, 7
26
     In re Rainbow Magazine, 77 F.3d 278 (9th Cir. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
27

28   Leon v. IDX Sys., 464 F.3d 951, 959, 961 (9th Cir. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

                                                                         3
Case 6:13-ap-01443-SY                Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                                          Desc
                                      Main Document    Page 4 of 46


 1   McComb v. Jacksonville Paper Co., 336 U.S. 187 (1949) . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6, 7

 2   Nicholas v. Oren, 457 B.R. 202, 225 (EDNY 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

 3   Placid Ref. v. Terrebonne Fuel & Lube, 108 F.3d 609, 613 (5th Cir. 1997) . . . . . . . . . . . . . . . . . . 8

 4   Powell v. Ward, 487 F.Supp. 917 (S.D.N.Y. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 5   Powell v. Ward, 643 F.2d 924 (2d Cir. 1981) cert. denied, 454 U.S. 832, 70 Led.2d 111 (1981) . 5
 6   Reygo Pac. Corp. v. Johnston Pump Co., 680 F.2d 647, 649 (9th Cir. 1982) . . . . . . . . . . . . . . . . . 9
 7
     Thompson v. Housing Authority of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986) . . . . 10
 8
     U.S. v. Asay, 614 F.2d 655, 659 (9th Cir. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 9
     U.S. v. Powers, 629 F.2d 619, 627 (9th Cir. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
10
     U.S. v. UMWA, 330 U.S. 258, 304 (1947) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
11
     UMWA v. Bagwell, 129 L. Ed. 2d 642, 114 S. Ct. 2552, 2561-63 (1994) . . . . . . . . . . . . . . . . . . . . 8
12
     United States v. Paccione, 975 F.Supp. 537 (D.Ct.S.D.N.Y. 1997) . . . . . . . . . . . . . . . . . . . . . . 5, 7
13

14
     STATUTES
15
     Fed. R. Civ. P. 16(f)(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 10
16
     Federal Rules of Bankruptcy Procedure 9014 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
17
     Federal Rules of Bankruptcy Procedure 9020 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
18
     Local Bankruptcy Rule 7016-1(f)(3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 10
19

20

21

22

23

24

25

26

27

28

                                                                          4
Case 6:13-ap-01443-SY        Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                   Desc
                              Main Document    Page 5 of 46


 1   I.     MEMORANDUM OF POINTS & AUTHORITIES

 2          A.      FACTS
 3
            The requested relief is needed to address Defendants’ unrestrained and ongoing violations
 4
     of this Court’s Orders The facts regarding this Motion are simple.
 5
            On 3-19-2019, this Court issued an Order Granting Plaintiffs’ Motion for Attorneys’ Fees
 6
     [Doc-116] awarding total fees of $15,425.00 and costs of $2,118.22 ($17,543.22) under Fed. R.
 7
     Civ. P. 16(f)(c) and Local Bankruptcy Rule 7016-1(f)(3) for Defendants’ failure to obey the
 8
     Court’s scheduling order and participate in preparing a joint pre-trial stipulation as directed. 1
 9
            The Court further ordered Defendants shall have twenty-eight days from the entry of the
10
     Order (4-17-2019) to pay the awarded fees and costs to Plaintiffs. In the event Defendants fail to
11
     pay the awarded fees and costs, the Court shall enter a Pretrial Order approving Plaintiffs’
12
     Amended Unilateral Pretrial Report, filed on April 7, 2016 at Docket No. 58, as the superseding
13
     document controlling trial in this adversary proceeding.
14

15          On 3-22-2019, 3-27-2019, 4-9-2019, Plaintiffs’ counsel, Baruch Cohen, reached out to

16   Defendants’ counsel, Bryant MacDonald, to inquire whether Defendants would be complying with

17   the Court’s Order.

18          Finally, on 4-16-2019, Mr. MacDonald replied: “Mr. Copeland communicated to me in an
19   e-mail yesterday that he has no ability to pay and no way to pay anyone back if he were to borrow
20   the funds. Bryant.”
21
            Accordingly, and as Plaintiffs’ counsel predicted, Defendants failed to pay the awarded
22
     $17,543.22.
23
            Defendants clearly knew of their court-ordered obligations to pay the awarded $17,543.22
24
     and chose to ignore and violate it.
25

26          1
             A true and correct copy of this Court’s Order Granting Plaintiffs’ Motion for Attorneys’ Fees
27   [Doc-116] awarding total fees of $15,425.00 and costs of $2,118.22 ($17,543.22) is attached hereto
     as Exhibit “1” and incorporated herein by this reference.
28

                                                        1
Case 6:13-ap-01443-SY        Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                Desc
                              Main Document    Page 6 of 46


 1          At the 5-23-2019 continued Pretrial Hearing, Defendant Copeland and his attorney

 2   acknowledged they knew of their Court-ordered obligations to pay the awarded $17,543.22 and

 3   chose to ignore and violate it.

 4
            THE COURT: All right. Good morning to both of you. I have just called 10, instead
 5          of all three adversary proceedings because this adversary proceeding is in a
            different state than the others. Thank you, Mr. Cohen, for submitting the declaration
 6          that Debtor and Defendant did not comply with the order for attorney’s fees....

 7
            THE COURT: I’ve given the Defendant an opportunity by paying the attorney fees
 8          and costs incurred by the Plaintiff for filing a unilateral pretrial order, to then
            participate in the pretrial order process. Defendant did not do so....
 9

10
            MR. COHEN: I might prefer not to have to be burdened with a summary judgment
11          when I have a defaulting Plaintiff. Regarding the motion for attorney’s fees that was
            granted, not a penny was paid....
12

13
            MR. COHEN: Going back to the motion for attorney’s fees, in conjunction with
14          that, we don’t want to just drop the Court’s order and let it just sit there. We would
            also be pursuing a motion for contempt against these Defendants for refusing to
15          comply with the court order on attorney’s fees...

16
            MR. COHEN: And I would probably also suggest a hearing, perhaps an OSC re
17          contempt, against this Debtor. You know, all the talk about how they were willing
            to pay attorney’s fees was all nonsense, because not a penny was paid. And there’s
18          an existing court order that has been ignored. And we take the position that, in
            addition to our judgment, this Defendant should be punished accordingly for
19          contempt of court for not complying with the court order....
20

21          MR. COPELAND: Your Honor, the only reason the fees weren’t paid is, we don’t
            have the money to pay it. So, I mean, there’s a reason I’m in bankruptcy court. We
22          offered to provide 25-percent of my wages to Mr. Cohen, to start making that
            payment and to allow him to have an immediate judgment. That was not
23          acceptable. So I’m not defying the Court, I’m trying to do what I can do within my
            means, so.
24

25
            THE COURT: I enter a lot of orders and judgments. Sometimes people comply
26          with it, sometimes people don’t. There are other people who are hearing today just
            like you. They didn’t comply with my court orders. It doesn’t require bad faith,
27

28

                                                       2
Case 6:13-ap-01443-SY        Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                    Desc
                              Main Document    Page 7 of 46


 1          willful failure to comply with my court orders, to not comply with my orders. My
            order, you had an opportunity. We had hearings.
 2

 3
            MR. COPELAND: Your Honor, we’re here before the Court. The Court’s got to
 4          make the decision. In all cases, I don’t think my attorney has not tried to deal with
            Mr. Cohen. I think -- I’ve read the correspondence back and forth. Mr. Cohen
 5          thinks he has a very strong upper hand and --

 6
            THE COURT: He does.
 7

 8
            MR. COPELAND: -- and so he is unwilling to negotiate with us. So, we’re locked
 9          in. We will have to go forward with what it is the Court decides to do. I agree, we
            will attempt to deal with Mr. Cohen best way we can.
10

11
            THE COURT: This is my great frustration with this case and a lot of other cases,
12          including other matters that are before me today. There were plenty of opportunity
            before Mr. Cohen got dealt four aces out of the deck for you to have resolved this.
13          Now you want to resolve this. There are no more cards being issued. Everyone has
            the hand they have. I just don’t understand why parties don’t want to settle until the
14          last flip of that card. Mr. Cohen, I -- only thing I can tell me Mr. Cohen is, I’m here.
            If you want to file a contempt motion I’ll be here. I’ll resolve it. I’ll decide it. But at
15          the end of the day, you know, it’s sort of an exercise in futility whether the
            judgment for nondischargeability is a million or a million plus 17,000. Mr.
16          Copeland doesn’t have money, he doesn’t have money, but I’ll be here if parties
            want to come in here, file these motions, I’ll rule on it. I do think, Mr. Cohen,
17          though you and your clients have a very strong hand, if you can just try to make this
            go away with a stipulated judgment, and leave something on the table for Mr.
18          Copeland, that might be the best way to go. It will save your time, your client’s
            time, my time, but –...
19

20          MR. COHEN: Understood. You know, the pleas of poverty really fall on deaf ears.
            We’re hearing, my clients are hearing that Mr. Copeland sold his practice. He’s
21          trying to sell his home. He has access to money. And the fact that the court order
            for the attorney’s fees was ignored, notwithstanding his representation that he’s
22          broke, again, falls on deaf ears to my client. And it’s just layers and layers of
            misleading statements and incorrect statements.2
23

24          If indeed, Copeland was so broke that he could not pay a penny of the Order, why did
25   Copeland ask Plaintiffs’ counsel, Baruch Cohen, for his time sheets showing $14,368.71 in
26
            2
27            A true and correct copy of the transcript of the 5-23-2019 continued pretrial hearing is
     attached hereto as Exhibit “2” and incorporated herein by this reference.
28

                                                         3
Case 6:13-ap-01443-SY       Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                Desc
                             Main Document    Page 8 of 46


 1   attorneys’ fees and costs? Copeland’s charade, gave the impression, that upon showing Mr.

 2   Cohen’s $14,368.71 in attorneys’ fees and costs it would be paid. If indeed he has no money, why

 3   did Copeland make a pithy offer of $3,050 to satisfy Plaintiffs’ Fee Motion (covering only 6 hours

 4   of Plaintiffs’ counsel’s time) which the Court agreed was inadequate and insulting? Obviously,
                                                                                                      3
 5   Copeland has some money, and could have made some payment. But instead, made no payment.

 6
            On 12-27-2018, Defendants’ counsel wrote Mr. Cohen that “Mr. Copeland is currently
 7
     drawing a modest salary preparing tax returns:”
 8

 9          “Dear Mr. Cohen: I had the opportunity to review your billings and discuss this
            matter with my client. I believe your claims for reimbursement of attorney fees in
10          the sum of over $14,000 to be excessive. First, you appear to be demanding fees for
            everything you have done regarding the joint pretrial stipulation even if the work or
11          appearance was necessary regardless of any alleged failing of our office. You are
            even seeking fees for preparing stipulations to continue hearings which you
12          requested to be continued because of conflicts with your professional or personal
            calendar. Additionally, you are demanding reimbursement of your costs expended
13          to obtain court transcripts which was not necessitated by anything our office or Mr.
            Copeland did. Not once do I recall there ever being a discussion between our
14          offices regarding any disagreement over what was represented in court, either by
            counsel, the parties, or the judge which would have necessitated obtaining
15          transcripts of any of the proceedings.You are also demanding over $5,000 for travel
            time in making two appearances in addition to your actual time spent at the hearing.
16          As you will recall the primary issue we have had regarding the pretrial stipulation is
            a dispute over the issue of whether the Requests for Admissions had been deemed
17          admitted. Your office refused to acknowledge that we disputed your contention that
            the Request had been deemed admitted. At the first pretrial hearing I made that
18          point to the court. Judge Yun indicated that I should have filed a unilateral
            stipulation which we did. Our office has even requested your proposed stipulation
19          in Word format so that we could make some proposed changes in order to facilitate
            the preparation of a joint statement without you having to do any further work in its
20          preparation. We have never received it. Now that you have filed a motion to deem
            the requests admitted that issue will finally be resolved. In reviewing your bills I
21          eliminated charges which appear unjustified and reduced those deemed excessive. I
            have included your expenses related to preparing a unilateral report and even for
22          appearing but at a reduced, more reasonable rate. The sum I have arrived at is
            $3,050 which Mr. Copeland is willing to stipulate to a judgment for so that your
23          client can get ahead of the SEC's $14,000,000 judgment. Mr. Copeland is currently
            drawing a modest salary preparing tax returns and this would allow Dr. Tabor to
24          recover something by way of a garnishment if he moves before the SEC takes
            action on its judgment. Bryant.” [Emphasis added]
25

26          3
              A true and correct copy of the email chain from 12-9-2018 - 12-21-2018 entitled: “TABER
27   VS COPELAND - M&C RE: BCC'S ATTORNEYS FEES RE PRETRIAL - $14,368.71” is attached
     hereto as Exhibit “3” and incorporated herein by this reference.
28

                                                       4
Case 6:13-ap-01443-SY       Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                 Desc
                             Main Document    Page 9 of 46


 1          Copeland’s drawing a modest salary (preparing tax returns) means that he is making

 2   money, however modest it may be. It is not that same as someone who has “no money.” Copeland

 3   chose to allocate his income and pay debts as he saw fit, and chose to ignore and violate this

 4   Court’s order.

 5
            As mentioned at the continued pretrial hearing, Plaintiffs are informed that Copeland sold
 6
     his practice. To whom? How much did Copeland make from the sale? Was it to an insider, like his
 7
     son, who might be secretly funneling money back to Copeland?
 8

 9          B.        LEGAL ARGUMENT

10                    1.    DEFENDANTS ARE IN CIVIL CONTEMPT OF THIS COURT’S
11                          ORDER AND SHOULD BE HELD LIABLE TO PLAINTIFFS FOR
12                          SAME
13
            Civil contempt requires: (1) a lawful order; (2) knowledge of the Order; and (3)
14

15   noncompliance. Nicholas v. Oren, 457 B.R. 202, 225 (EDNY 2011). Defendants cannot
16   reasonably dispute these elements as to their violation of the Court Order.
17
            Based upon the facts and circumstances set forth herein that the Defendants have
18
     committed civil contempt due to their inexcusable failure to comply with this Court’s Order,
19
     Defendants should therefore be held liable to Plaintiffs. FRBP 9014 and 9020; McComb v.
20
     Jacksonville Paper Co., 336 U.S. 187 (1949); Donovan v. Sovereign Security Ltd., 726 F.2d 55 (2d
21
     Cir. 1984); E.E.O.C. v. Local 638, 753 F.2d 1172 (2d Cir. 1985); Powell v. Ward, 643 F.2d 924
22
     (2d Cir. 1981) cert. denied, 454 U.S. 832, 70 Led.2d 111 (1981); United States v. Paccione, 975
23
     F.Supp. 537 (D.Ct.S.D.N.Y. 1997); In re Chief Executive Officers Clubs, Inc., 359 B.R. 527
24
     (Bankr.S.D.N.Y. 2007); and In re Kalpan Electronics, Inc., 58 B.R. 326 (Bankr.E.D.N.Y. 1986).
25

26          As the Second Circuit clearly set forth in the case of Powell, supra.:

27

28

                                                      5
Case 6:13-ap-01443-SY        Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                   Desc
                              Main Document    Page 10 of 46


 1          “It is well settled in this circuit that a party may be held in civil contempt for failure
            to comply with an order of the court if the order being enforced is clear and
 2          unambiguous, the proof of noncompliance is “clear and convincing” and the
            defendants have not ‘been reasonably diligent and energetic in attempting to
 3          accomplish what was ordered.’ Id. at 931.”

 4
            Moreover, “it is not necessary to show that defendants disobeyed the ... orders willfully.”
 5
     McComb v. Jacksonville Paper Co., 336 U.S. 187, 191 (1949) (See also: Donovan v. Sovereign
 6
     Security Ltd., supra. and E.E.O.C. v. Local 638, supra.).
 7

 8          Plaintiffs have demonstrated to this Court that this matter satisfies all elements upon which

 9   a finding of civil contempt may be predicated. First, the Order is without doubt “clear and

10   unambiguous.” The Order clearly sets forth Defendants’ obligations, to wit: pay to Plaintiffs the

11   sum of $17,543.22. Here, Copeland acknowledged the Order at the continued pretrial hearing, and

12   chose to not pay it.

13          MR. COPELAND: Your Honor, the only reason the fees weren’t paid is, we don’t
            have the money to pay it. So, I mean, there’s a reason I’m in bankruptcy court. We
14          offered to provide 25-percent of my wages to Mr. Cohen, to start making that
            payment and to allow him to have an immediate judgment. That was not
15          acceptable. So I’m not defying the Court, I’m trying to do what I can do within my
            means, so.
16

17          Here Defendants, despite all efforts made by Plaintiffs to gain Defendants’ compliance,
18   failed to (timely) pay said sums to Plaintiffs. Defendants did not even pay down the balance by
19   paying their pithy $3,050 to satisfy the Order.
20
            As Defendants have failed and refused to comply with the Order without justification or
21
     excuse, this Court should determine that Defendants are not only in contempt of the Court’s Order,
22
     but have exercised the utmost in bad faith and enter an Order directing Defendants to immediately
23
     comply with the Order of this Court by releasing the sums now due to Plaintiffs , award to
24
     Plaintiffs their attorneys’ fees, costs and disbursements.
25

26          Moreover, Defendants should be required to pay punitive damages to Plaintiffs for their

27

28

                                                        6
Case 6:13-ap-01443-SY        Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                   Desc
                              Main Document    Page 11 of 46


 1   outright and unjustified refusal to comply with the Court’s Order. “Sanctions for civil contempt

 2   are imposed either to coerce compliance with the Order of the Court or to compensate the

 3   complainant for losses sustained for non-compliance.” McComb, supra. at 191. The purpose for

 4   civil contempt sanctions is to accomplish the following goals: “(1) to coerce the contemnor into

 5   future compliance with the court’s order, and (2) to compensate the complainant for losses

 6   resulting from the contemnor’s past non-compliance.” U.S. v. Paccione, supra. At 544.

 7
            Additionally,
 8

 9          “[c]ompensatory damages for civil contempt may be awarded based on evidence of
            actual loss.... Attorneys fees are also recoverable.... Apart from whatever statutory
10          basis that may exist permitting the award of attorneys;’ fees, the Second Circuit has
            held that the complainant may be awarded attorneys’ fees incurred as a result of
11          prosecuting the contempt if the violation of the order is found to have been
            willful.... See generally, Powell v. Ward, 487 F.Supp. 917 (S.D.N.Y. 1980) defining
12          “willful” as a volitional act done by one who knows or who should reasonably be
            aware that his conduct is wrongful. In re Kalpan Electronics, Inc. , supra. at
13          338-339.”

14          Compensatory sanctions should be employed by a court for the purpose of
15   reimbursing the injured party for its actual damages. U.S. v. Paccione, supra. “Moreover, the
16   [compensatory] sanction should correspond at least to some degree with the amount of damages.”
17   Id. at 545. In determining the appropriate sanction to impose, a court should consider:
18
            “(1) The character and magnitude of the harm threatened by the continued
19          contumacy, (2) The probable effectiveness of the sanction in bringing about
            compliance, and (3) The contemnor’s financial resources and the consequent
20          seriousness of the sanction’s burden.... The ultimate consideration is whether the
            coercive sanction ... is reasonable in relation to the facts. That determination is left
21          to the sound discretion of the ...court. Id. at 545.”
22
            The outright refusal of Defendants to comply with this Court’s Order not only arises to the
23
     level of “willful” but also to the level of egregious. Defendants have failed and refused, without
24
     justification or excuse, to abide by the terms of this Court’s Order, which has resulted in Plaintiffs’
25
     loss of attorneys’ fees, costs and disbursements incurred in the filing of the instant motion and
26

27

28

                                                        7
Case 6:13-ap-01443-SY        Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                   Desc
                              Main Document    Page 12 of 46


 1   seeking to gain Defendants’ compliance. Under the circumstances, Plaintiffs should be awarded

 2   not only their compensatory damages but sanctions against the debtor as well.

 3
                    2.      AN ORDER TO SHOW CAUSE RE CONTEMPT IS APPROPRIATE
 4

 5          A bankruptcy court may issue any order, including a civil contempt order, 4 which is

 6   necessary or appropriate to carry out the provisions of the Bankruptcy Code. Placid Ref. v.

 7   Terrebonne Fuel & Lube, 108 F.3d 609, 613 (5th Cir. 1997). The Court has inherent authority to

 8   enforce its own orders by civil contempt proceedings. All Trac Transp. v. Transp. Alliance Bank,

 9   306 B.R. 859, 875 (2004).

10          This Court can also impose sanctions under its inherent power. Chambers v. NASCO, 501
11   U.S. 32, 45-46 (1991). “Congress impliedly recognized that bankruptcy courts have the inherent
12   power to sanction that Chambers recognized exists within Article II courts.” In re Rainbow
13   Magazine, 77 F.3d 278 (9th Cir. 1996) (sanctions under the Court's inherent power are permitted if
14   "preceded by a finding of bad faith, or conduct tantamount to bad faith," such as recklessness
15   "combined with an additional factor such as frivolousness, harassment, or an improper purpose");
16   Fink v. Gomez, 239 F.3d 989, 994 (9th Cir. 2001); Gomez v. Vernon, 255 F.3d 1118, 1134 (9th
17   Cir. 2001).
18
     ///
19

20

21          4
               Civil vs. Criminal Contempt. The fundamental distinction between criminal and civil
22   contempts is the type of process due for their imposition. UMWA v. Bagwell, 129 L. Ed. 2d 642, 114
     S. Ct. 2552, 2561-63 (1994). A contempt sanction is considered civil “if it is remedial and for the
23   benefit of the complainant. But if it is for criminal contempt the sentence is punitive, to vindicate the
     authority of the court.” 114 S. Ct. at 2557. The primary purpose of criminal contempt is to punish past
24   defiance of a court's judicial authority, thereby vindicating the court. U.S. v. Powers, 629 F.2d 619,
     627 (9th Cir. 1980). Civil contempt is characterized by the court's desire to compel obedience to a
25   court order, or to compensate the contemnor's adversary for the injuries which result from the
     noncompliance; thus, there are two forms of civil contempt, namely, compensatory and coercive. U.S.
26   v. Asay, 614 F.2d 655, 659 (9th Cir. 1980). Conduct can amount to both civil and criminal contempt
     and therefore the same acts may justify a court resorting to coercive and punitive measures. U.S. v.
27   UMWA, 330 U.S. 258, 304 (1947) (also noting that a fine may be payable to the contemnor's
     adversary).
28

                                                        8
Case 6:13-ap-01443-SY        Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                  Desc
                              Main Document    Page 13 of 46


 1                  3.      SANCTIONS ARE PROPERLY AWARDED TO PLAINTIFFS

 2
            This Court can impose sanctions under its inherent power. Chambers v. NASCO, 501 U.S.
 3
     32, 45-46 (1991).
 4

 5          “Congress impliedly recognized that bankruptcy courts have the inherent power to
            sanction that Chambers recognized exists within Article II courts.” In re Rainbow
 6          Magazine, 77 F.3d 278 (9th Cir. 1996) (sanctions under the Court's inherent power
            are permitted if "preceded by a finding of bad faith, or conduct tantamount to bad
 7          faith," such as recklessness "combined with an additional factor such as
            frivolousness, harassment, or an improper purpose"); Fink v. Gomez, 239 F.3d 989,
 8          994 (9th Cir. 2001); Gomez v. Vernon, 255 F.3d 1118, 1134 (9th Cir. 2001).

 9                  4.      MONEY SANCTIONS ARE PROPERLY AWARDED TO
10                          PLAINTIFFS
11
            Reasonable attorney’s fees and costs against a party and/or his counsel have been awarded
12
     under the judiciary’s inherent power in a number of circumstances, including where a party: (1)
13
     fabricates evidence. Dollar Systs. v. Avcar Leasing Sys., 890 F.2d 165, 175-76 (9th Cir.1989),
14
     (losing party's attempt to fabricate a disclosure date revealed bad faith conduct justifying an award
15
     of attorneys' fees); (2) intentionally spoliates relevant evidence. Leon v. IDX Sys., 464 F.3d 951,
16
     959, 961 (9th Cir. 2006) (intentionally deleting over 2,000 files from his employer-issued laptop
17
     during his lawsuit against employer warranted dismissal of plaintiff's lawsuit and monetary
18
     sanctions [attorneys’ fees and costs for investigating and litigating spoliation issue]). Here,
19
     Defendants ignored the Order and stonewalled as to it’s payment., adding to a long and growing
20
     list of Defendants’ continued discovery and litigation abuses in this case.
21

22          An award of expenses does not require a showing of willfulness or improper intent. Rather,
23   the standard is whether there was substantial justification for the losing party’s conduct. Reygo
24   Pac. Corp. v. Johnston Pump Co., 680 F.2d 647, 649 (9th Cir. 1982). In this case, there wasn’t.
25
            The Court retains broad discretion to control its dockets and in the exercise of that power
26
     they may impose sanctions. Adams v. Cal. Dept. of Health Services, 487 F.3d 684, 688 (9th Cir.
27

28

                                                        9
Case 6:13-ap-01443-SY        Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                Desc
                              Main Document    Page 14 of 46


 1   2007); Thompson v. Housing Authority of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

 2   Further, "a court certainly may assess sanctions against counsel who willfully abuse judicial

 3   processes." Fink v. Gomez, 239 F.3d 989, 992 (9th Cir. 2001).

 4
            In addition to the $14,368.71 already incurred, which Defendants refused to pay, Plaintiffs
 5
     have incurred an additional 10 hours in preparation of this motion ($5,000.00). Counsel’s hourly
 6
     rate is $500.00 per hour. He anticipates another 2 hours in reviewing Defendants’ opposition
 7
     ($1,000.00), another 2 hours in preparing a Reply ($1,000.00), and another 3 hours for attending
 8
     the hearing ($1,500.00) totaling $8,500.00. Bringing the total attorneys due to $22,868.71
 9

10          Accordingly, monetary sanctions sought by Plaintiffs in connection with this Motion

11   should be imposed against Defendants with said amount to be made payable to Plaintiffs’

12   attorney, within ten days.

13          C.      CONCLUSION
14
            For all of the foregoing reasons, the Court should grant Plaintiffs’ Motion for Contempt
15
     pursuant to 11 U.S.C. § 105 and Federal Rules of Bankruptcy Procedure 9014 and 9020; award to
16
     Plaintiffs their attorneys’ fees, costs and disbursements, and punitive damages; and grant to
17
     Plaintiffs any further relief as to the Court seems appropriate.
18

19   DATED:         June 20, 2019                   LAW OFFICE OF BARUCH C. COHEN, APLC
20
                                                    /s/ Baruch C. Cohen
21
                                                    Baruch C. Cohen, Esq.
22                                                  Attorneys For Plaintiffs
23                                                          Dr. Bruce & Maureen Taber

24

25

26

27

28

                                                       10
Case 6:13-ap-01443-SY     Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                 Desc
                           Main Document    Page 15 of 46


 1                           DECLARATION OF BARUCH C. COHEN

 2
          I, BARUCH C. COHEN, declare and state as follows:
 3

 4   1.   The facts stated below are true and correct to the best of my personal knowledge and if

 5        called upon to testify to them, I could and would competently do so.

 6   2.   I am a member in good standing and eligible to practice before the following courts:
 7        California State Supreme Court; United States Court of Appeals - Ninth Circuit;
 8        Bankruptcy Appellate Panel; United States District Courts: Central District of California;
 9        Eastern District of California; Northern District of California; and Southern District of
10        California.
11
     3.   I am the principal shareholder and President of The Law Office of Baruch C. Cohen, a
12
          Professional Law Corporation, located at 4929 Wilshire Boulevard, Suite 940, Los
13
          Angeles, California 90010.
14

15   4.   I proudly represent Plaintiffs Dr. Bruce & Maureen Taber.
16
     5.   This Declaration is in support of PLAINTIFF’S MOTION FOR CONTEMPT OF
17
          COURT FOR DEFENDANTS’ FAILURE TO COMPLY WITH ORDER
18
          GRANTING PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES [DOC-116]
19

20   6.   On 3-19-2019, this Court issued an Order Granting Plaintiffs’ Motion for Attorneys’ Fees

21        [Doc-116] awarding total fees of $15,425.00 and costs of $2,118.22 ($17,543.22) under

22        Fed. R. Civ. P. 16(f)(c) and Local Bankruptcy Rule 7016-1(f)(3) for Defendants’ failure to

23        obey the Court’s scheduling order and participate in preparing a joint pre-trial stipulation as

24        directed.

25
     7.   The Court further ordered that Defendants shall have twenty-eight days from the entry of
26
          the order (4-17-2019) to pay the awarded fees and costs to Plaintiffs. In the event
27
          Defendants fail to pay the awarded fees and costs, the Court shall enter a Pretrial Order
28

                                                    11
Case 6:13-ap-01443-SY      Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                Desc
                            Main Document    Page 16 of 46


 1         approving Plaintiffs’ Amended Unilateral Pretrial Report, filed on April 7, 2016 at Docket

 2         No. 58, as the superseding document controlling trial in this adversary proceeding.

 3
     8.    On 3-22-2019, 3-27-2019, 4-9-2019, I reached out to Defendants’ counsel, Bryant
 4
           MacDonald, to inquire whether Defendants would be complying with the Court’s Order.
 5

 6   9.    Finally, on 4-16-2019, Mr. MacDonald replied: “Mr. Copeland communicated to me in an

 7         e-mail yesterday that he has no ability to pay and no way to pay anyone back if he were to

 8         borrow the funds. Bryant.”

 9   10.   Accordingly, and as Plaintiffs’ counsel predicted, Defendants failed to pay the awarded
10         $17,543.22.
11
     11.   Defendants clearly knew of their Court-ordered obligations to pay the awarded $17,543.22
12
           and chose to ignore and violate it.
13

14   12.   A true and correct copy of this Court’s Order Granting Plaintiffs’ Motion for Attorneys’
15         Fees [Doc-116] awarding total fees of $15,425.00 and costs of $2,118.22 ($17,543.22) is
16         attached hereto as Exhibit “1” and incorporated herein by this reference.
17
     13.   A true and correct copy of the transcript of the 5-23-2019 continued pretrial hearing is
18
           attached hereto as Exhibit “2” and incorporated herein by this reference.
19

20   14.   A true and correct copy of the email chain from 12-9-2018 - 12-21-2018 entitled: “TABER

21         VS COPELAND - M&C RE: BCC'S ATTORNEYS FEES RE PRETRIAL - $14,368.71”

22         is attached hereto as Exhibit “3” and incorporated herein by this reference.

23
     15.   In addition to the $14,368.71 already incurred, which Defendants refused to pay, Plaintiffs
24
           have incurred an additional 10 hours in preparation of this Motion ($5,000.00). My hourly
25
           rate is $500.00 per hour. He anticipates another 2 hours in reviewing Defendants’
26
           opposition ($1,000.00), another 2 hours in preparing a Reply ($1,000.00), and another 3
27

28

                                                    12
Case 6:13-ap-01443-SY        Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                Desc
                              Main Document    Page 17 of 46


 1          hours for attending the hearing ($1,500.00) totaling $8,500.00. Bringing the total attorneys

 2          due to $22,868.71

 3
            I declare under penalty of perjury under the laws of the State of California that the
 4
     foregoing is true and correct.
 5

 6          Executed June 20, 2019, at Los Angeles, California.

 7                                                         /s/ Baruch C. Cohen
 8                                                         Baruch C. Cohen

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      13
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01   Desc
                         Main Document    Page 18 of 46
Case 6:13-ap-01443-SY           Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                          Desc
                                 Main Document    Page 19 of 46
Case 6:13-ap-01443-SY         Doc 116 Filed 03/19/19 Entered 03/19/19 11:24:38                     Desc
                                Main Document Page 1 of 3


   1
   2 CHAMBERS PREPARED ORDER                                           FILED & ENTERED
   3
   4                                                                          MAR 19 2019

   5                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
                                                                         BY Mason      DEPUTY CLERK
   6
   7
   8                             UNITED STATES BANKRUPTCY COURT

   9                              CENTRAL DISTRICT OF CALIFORNIA

  10                                        RIVERSIDE DIVISION

  11 In re:                                               Case No.: 6:13-bk-25280-SY

  12 CHARLES PERRY COPELAND and                           Chapter 7
       ARLENE DIANE COPELAND,
  13
  14                          Debtor(s)

  15
  16                                                      Adv. No.: 6:13-ap-01443-SY
          BRUCE TABER and MAUREEN
  17      TABER,                                          ORDER GRANTING PLAINTIFFS’
                                 Plaintiffs,              MOTION FOR ATTORNEYS’ FEES
  18
                         v.
  19                                                      Hearing
          CHARLES PERRY COPELAND and                      Date: March 21, 2019
  20      ARLENE DIANE COPELAND,                          Time: 9:30 a.m.
                                                          Place: Courtroom 302
  21                                       Defendants.
  22
  23          An initial hearing was held on February 20, 2019 at 10:30 a.m. at 3420 Twelfth Street,

  24 Riverside, CA 92501, before the Honorable Scott H. Yun, United States Bankruptcy Judge, on
  25 Plaintiffs’ Motion for Attorneys’ Fees (“Motion”). Appearances were made as reflected on the
  26 record. At the hearing, the court indicated that it was inclined to award attorneys’ fees in the
  27 amount of $6,425.00 and costs in the amount of $1,205.99 under Fed. R. Civ. P. 16(f) and Local
  28 Bankruptcy Rule 7016-1(f)(3) for defendants’ failure to obey the court’s scheduling order and
Case 6:13-ap-01443-SY            Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                       Desc
                                  Main Document    Page 20 of 46
Case 6:13-ap-01443-SY         Doc 116 Filed 03/19/19 Entered 03/19/19 11:24:38                 Desc
                                Main Document Page 2 of 3


  1 participate in preparing a joint pre-trial stipulation as directed. The court then continued this
  2 matter to the above-captioned date and time as a holding date and set a briefing schedule for
  3 plaintiffs to present evidence of the additional fees and costs they incurred in bringing the Motion,
  4 and for defendants to object to those fees. Plaintiffs filed their supplemental evidence on February
  5 28, 2019, and defendants filed their response on March 8, 2019.
  6          Having considered the supplemental pleadings of the parties, the court has determined that

  7 some of the requested fees and expenses are unrelated to the Motion itself, unreasonable, or
  8 excessive. Specifically, the following entries are disallowed:
  9          2/8/19                  1.00 hour @ $500/hr for excessive time to review the opposition.

 10          2/20/19 – 2/27/19       1.55 hours @ $500/hr for settlement discussions

 11          2/28/19                 1.25 hours @ $500/hr for excessive time in preparing a

 12                                  supplemental declaration.

 13 Having considered the Motion and the initial pleadings, the supplemental pleadings and evidence,
 14 and the complete record in this case, and good cause appearing,
 15          IT IS ORDERED that the Motion is granted and plaintiffs are awarded total fees of

 16 $15,425.00 and costs of $2,118.22 under Fed. R. Civ. P. 16(f) and Local Bankruptcy Rule 7016-
 17 1(f)(3) for defendants’ failure to obey the court’s scheduling order and participate in preparing a
 18 joint pre-trial stipulation as directed.
 19          IT IS FURTHER ORDERED that defendants shall have twenty-eight days from the entry

 20 of this order to pay the awarded fees and costs to plaintiffs. In the event that defendants fail to pay
 21 the awarded fees and costs, the court shall enter a pre-trial order approving the Plaintiffs’
 22 Amended Unilateral Pretrial Report, filed on April 7, 2016 at Docket No. 58, as the superseding
 23 document controlling trial in this adversary proceeding.
 24 ///
 25 ///
 26 ///
 27
 28

                                                       2
Case 6:13-ap-01443-SY          Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01            Desc
                                Main Document    Page 21 of 46
Case 6:13-ap-01443-SY        Doc 116 Filed 03/19/19 Entered 03/19/19 11:24:38     Desc
                               Main Document Page 3 of 3


  1          IT IS FURTHER ORDERED that the continued hearing on March 21, 2019 @ 9:30 a.m. is

  2 vacated.
  3                                             ###

  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
      Date: March 19, 2019
 26
 27
 28

                                                 3
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01   Desc
                         Main Document    Page 22 of 46
Case 6:13-ap-01443-SY    Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01    Desc
                          Main Document    Page 23 of 46




 1                      UNITED STATES BANKRUPTCY COURT
 2                      CENTRAL DISTRICT OF CALIFORNIA
 3                                   --oOo--
 4 In Re:                          )       Case No. 6:13-bk-25280-SY
                                   )
 5   CHARLES PERRY COPELAND,       )       Chapter 7
                                   )
 6             Debtor.             )       Riverside, California
     ______________________________)       Thursday, May 23, 2019
 7                                 )       9:30 a.m.
     TABER, ET AL.,                )
 8                                 )       Adv. No. 6:13-ap-01443-SY
               Plaintiffs,         )
 9                                 )
          vs.                      )
10                                 )
     COPELAND, ET AL.,             )
11                                 )
               Defendants.         )
12   ______________________________)
13                                       CONT’D PRE-TRIAL CONFERENCE
                                         RE: COMPLAINT TO DETERMINE
14                                       NONDISCHARGEABILITY OF DEBT
                                         UNDER 11 U.S.C. SECTION
15                                       523(a)(2)(A), (a)(6), (a)(19)
16

17                         TRANSCRIPT OF PROCEEDINGS
                        BEFORE THE HONORABLE SCOTT YUN
18                      UNITED STATES BANKRUPTCY JUDGE
19 APPEARANCES:

20 For the Plaintiffs:                   BARUCH C. COHEN, ESQ.
                                         Law Office of Baruch C. Cohen,
21                                         APLC
                                         4929 Wilshire Boulevard
22                                       Suite 940
                                         Los Angeles, California 90010
23                                       (323) 937-4501
24
   Proceedings recorded by electronic sound recording;
25 transcript produced by transcription service.




                                                   Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01    Desc
                         Main Document    Page 24 of 46


                                                                             ii
 1 APPEARANCES:     (cont’d.)
 2 For the Debtor/Defendant:            BRYANT C. MACDONALD, ESQ.
                                        300 East State Street
 3                                      Suite 450
                                        Redlands, California 92373
 4                                      (909) 793-7995
 5 Court Recorder:                      Shari Mason
                                        United States Bankruptcy Court
 6                                      3420 Twelfth Street
                                        Riverside, California 92501
 7

 8 Transcriber:                         Briggs Reporting Company, Inc.
                                        2160 Fletcher Parkway
 9                                      Suite P
                                        El Cajon, California 92020
10                                      (310) 410-4151
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                  Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01    Desc
                         Main Document    Page 25 of 46


                                                                              1
 1     RIVERSIDE, CALIFORNIA       THURSDAY, MAY 23, 2019         9:30 AM
 2                                  --oOo--
 3        (Call to order of the Court.)
 4             THE COURT:     Let’s call number 10, Charles
 5 Copeland.    This is the Taber et al vs. Copeland et al
 6 adversary proceeding.       And this is just number 10 for now.
 7             Appearances, please.
 8             MR. COHEN:     Good morning, your Honor.         Baruch
 9 Cohen representing the Plaintiffs.

10             MR. MACDONALD:      Good morning, your Honor.         Bryant
11 MacDonald representing the Debtors.

12             THE COURT:     All right.      Good morning to both of
13 you.   I have just called 10, instead of all three adversary
14 proceedings because this adversary proceeding is in a

15 different state than the others.

16             Thank you, Mr. Cohen, for submitting the
17 declaration that Debtor and Defendant did not comply with

18 the order for attorney’s fees.         So now we’re at a state
19 where, pursuant to a motion, request for admissions have

20 been deemed admitted --

21             MR. COHEN:     Correct.
22             THE COURT:     -- or at a point where the Plaintiff’s
23 unilateral pretrial order is going to be the pretrial order,

24 because the Defendant did not timely submit -- participate

25 in submitting a joint pretrial order.




                                                  Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01      Desc
                         Main Document    Page 26 of 46


                                                                               2
 1             I’ve given the Defendant an opportunity by paying
 2 the attorney fees and costs incurred by the Plaintiff for

 3 filing a unilateral pretrial order, to then participate in

 4 the pretrial order process.        Defendant did not do so.
 5             So, Mr. Cohen, this case has been going on for a
 6 while.    Did I enter an order approving your client’s
 7 unilateral pretrial?

 8             MR. COHEN:     Not yet, your Honor.
 9             THE COURT:     All right.    If you could --
10             MR. COHEN:     You said you would do it at the
11 pretrial hearing.

12             THE COURT:     If you can prepare and lodge an order
13 approving your client’s unilateral pretrial order.

14             So, this is what I’m inclined to do.           I’m inclined
15 to pick a trial date, just so that we keep moving forward,

16 but, Mr. Cohen, I think you have a lot of options.               Request
17 for admissions are deemed admitted.

18             Once I enter an order approving the Plaintiff’s
19 unilateral pretrial order, I’m not really sure we need a

20 trial, or if it’s a trial, it would be a 10-minute trial, or

21 you just stand up and ask that all of the admitted facts and

22 issues of law be accepted and taken into evidence, and the

23 trial will be over.

24             So, Mr. Cohen, how would you like to proceed?
25             MR. COHEN:     Exactly as your Honor indicated.           If




                                                  Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01    Desc
                         Main Document    Page 27 of 46


                                                                              3
 1 your Court’s trial date is sufficiently far out, in terms of

 2 your first available date, I have summary judgment options.

 3              THE COURT:    Uh-huh.
 4              MR. COHEN:    I might prefer not to have to be
 5 burdened with a summary judgment when I have a defaulting

 6 Plaintiff.

 7              Regarding the motion for attorney’s fees that was
 8 granted, not a penny was paid.         And I believe that there’s a
 9 doctrine called, “the doctrine of disentitlement,” that

10 supports the notion that when a party does not honor and

11 violates a court order, it loses and forfeits the right to

12 participate in the litigation process thereafter.

13              So, in essence, at this point, I would have an
14 unopposed summary judgment motion, because we would assert

15 the doctrine of disentitlement to preclude the Defendant

16 from litigating his innocence at trial, even though we have

17 admissions of fact.

18              We also have, in addition we have, you know, as
19 the Court acknowledged, the deemed admissions.             As I
20 indicated in a prior hearing, life support for this

21 Defendant is basically over.

22              Going back to the motion for attorney’s fees, in
23 conjunction with that, we don’t want to just drop the

24 Court’s order and let it just sit there.           We would also be
25 pursuing a motion for contempt against these Defendants for




                                                  Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01     Desc
                         Main Document    Page 28 of 46


                                                                              4
 1 refusing to comply with the court order on attorney’s fees.

 2             So, my next step is sort of predicated on the
 3 Court’s schedule.      If the next available trial date is too
 4 far in the future, I might just consider a motion for

 5 summary judgment, unless you could give me an earlier court

 6 date.

 7             And I would probably also suggest a hearing,
 8 perhaps an OSC re contempt, against this Debtor.              You know,
 9 all the talk about how they were willing to pay attorney’s

10 fees was all nonsense, because not a penny was paid.               And
11 there’s an existing court order that has been ignored.

12             And we take the position that, in addition to our
13 judgment, this Defendant should be punished accordingly for

14 contempt of court for not complying with the court order.

15             So I would like to know when your first available
16 trial date is, so that we can then discuss my options

17 further.

18             THE COURT:     Sure.    Before I do that, I want to
19 hear from Mr. MacDonald.

20             Mr. MacDonald, your client settled one adversary
21 proceeding, I think the Cohut (phonetic) proceeding.               That
22 got resolved at mediation.         Initially, there were four of
23 these adversary proceedings.         One of them did get settled.
24 I think the plaintiff was Cohut was the last name?

25             MR. MACDONALD:      Cohut and -- that’s pricking my




                                                  Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01    Desc
                         Main Document    Page 29 of 46


                                                                              5
 1 memory of something that happened almost four years ago.

 2             THE COURT:       Yeah.
 3             MR. MACDONALD:       I don’t recall any of the details.
 4 But I believe the Plaintiffs, quite frankly, just believed

 5 that there wasn’t going to be anything that they were going

 6 to satisfy the judgment out of in relationship to the SEC.

 7 I don’t believe it was mediated, per se, but I’m not going

 8 to swear to that.       Such a long time.
 9             THE COURT:       So, at this point, Mr. MacDonald, what
10 is Mr. Copeland going to do?         At least with respect to this
11 adversary proceeding, I think we all know how it’s going to

12 end.   There’s going to be a judgment entered against him one
13 way or another.       We can do it the easy way or we can do it a
14 hard way, we can do it a harder way.

15             Maybe there’s an opportunity here if Mr. Copeland
16 is willing to face with this deck of hands, agree to

17 stipulate to a judgment to save mister -- Doctor Taber and

18 his wife additional attorney’s fees.          Maybe Mr. Cohen is not
19 going to ask for an enforcement of the attorney’s fees order

20 or a contempt.       Okay.
21             So, I want to know how Mr. Copeland would like to
22 proceed.

23             MR. MACDONALD:       I would concur with the Court’s
24 general summation of the situation, and to a certain degree,

25 with Mr. Cohen.       I believe a stipulation or some agreement




                                                  Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01    Desc
                         Main Document    Page 30 of 46


                                                                              6
 1 is best to work something out, rather than compelling Mr.

 2 Cohen to file a motion for summary judgment, or even having

 3 to make any appearance at a trial.

 4              Mr. Copeland, do you want to step up for a second?
 5              MR. COPELAND:     Sure.
 6              MR. MACDONALD:     I want to just point out a couple
 7 of things.    The order of the Court basically provided, as I
 8 understand, that the monies were to paid.            And in the event
 9 they were not paid, the sanctions would be that the

10 unilateral pretrial stipulation would be accepted by the

11 Court.

12              It has in its body already the sanction element,
13 providing now that it would be, particularly when involving

14 the payment of money, a violation -- basically, an order to

15 show cause for contempt, I think would be adding additional

16 elements to the Court’s order, which wasn’t really included

17 previously.

18              The only other thing I would add is that the
19 amount to be paid was 17,000 and change, I mean about

20 17,500.    It wasn’t 1,000, 2,000 or 3,000.          So, in light of
21 the fact that a demand was made upon us.           Here’s my wire
22 information or my bank account.         When will your client be
23 forwarding the $17,000?        It doesn’t make sense to, at this
24 stage, say, well, we’re going to send you $2,000.

25              Mr. Copeland did offer to provide at this point in




                                                  Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01     Desc
                         Main Document    Page 31 of 46


                                                                              7
 1 time a -- basically 25-percent of his wages, some kind of a

 2 payment plan, but that wasn’t acceptable.            But, anyway.
 3             And getting back to the issue of, let’s see if we
 4 can cut this thing off at its, at this point.             I’d ask Mr.
 5 Copeland in terms of --

 6             MR. COPELAND:      Your Honor, the only reason the
 7 fees weren’t paid is, we don’t have the money to pay it.

 8 So, I mean, there’s a reason I’m in bankruptcy court.

 9             We offered to provide 25-percent of my wages to
10 Mr. Cohen, to start making that payment and to allow him to

11 have an immediate judgment.        That was not acceptable.          So
12 I’m not defying the Court, I’m trying to do what I can do

13 within my means, so.

14             THE COURT:     I enter a lot of orders and judgments.
15 Sometimes people comply with it, sometimes people don’t.

16 There are other people who are hearing today just like you.

17 They didn’t comply with my court orders.

18             It doesn’t require bad faith, willful failure to
19 comply with my court orders, to not comply with my orders.

20 My order, you had an opportunity.          We had hearings.
21             MR. COPELAND:      I understand, your Honor.         I’m not
22 -- if you want a single judgment against them, that’s fine.

23 My wife doesn’t even know the Tabers.          She’s brought into
24 this just because she’s in the bankruptcy court.

25             If there’s a judgment with just me for the full




                                                  Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01    Desc
                         Main Document    Page 32 of 46


                                                                              8
 1 amount that the Tabers want, that’s fine.            The SEC and --
 2 I’m either going to pay the SEC or I’m going to pay the

 3 Tabers.    If the Tabers get there first, then they’ll be able
 4 to get the judgment for as long as I can work.

 5             Once I can’t work, it’s just social security, and
 6 nobody’s going to get their full amount of pay.

 7             THE COURT:     Here’s what I’m going to do.          I’m
 8 going to give a trial date.        Based on that trial date, Mr.
 9 Cohen is going to decide whether or not he wants to just

10 wait for the trial date or file a motion for summary

11 judgment.

12             In between, in that time period, Mr. MacDonald,
13 Mr. Copeland, please talk to Mr. Cohen and the Tabers to try

14 to resolve this.      If not, we’re just going to keep moving
15 forward.

16             I don’t know whether or not I’m going to issue a
17 contempt order.      We’ll see.    I just want to give parties a
18 lot of options to try to resolve this.           And at the end of
19 the day, one of the things that could keep happening is, if,

20 in addition to contempt -- you know, was it 727(d)(3),

21 failure to comply with court order means discharge is

22 revoked.

23             So, it’s not just with respect to the Tabers or
24 the parties that filed adversary proceedings, your entirety

25 of your discharge could be revoked.          Failure to comply with




                                                  Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY    Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01    Desc
                          Main Document    Page 33 of 46


                                                                               9
 1 court order.

 2             MR. COPELAND:       Your Honor, we’re here before the
 3 Court.    The Court’s got to make the decision.            In all cases,
 4 I don’t think my attorney has not tried to deal with Mr.

 5 Cohen.    I think -- I’ve read the correspondence back and
 6 forth.    Mr. Cohen thinks he has a very strong upper hand
 7 and --

 8             THE COURT:      He does.
 9             MR. COPELAND:       -- and so he is unwilling to
10 negotiate with us.

11             So, we’re locked in.        We will have to go forward
12 with what it is the Court decides to do.            I agree, we will
13 attempt to deal with Mr. Cohen best way we can.

14             THE COURT:      This is my great frustration with this
15 case and a lot of other cases, including other matters that

16 are before me today.        There were plenty of opportunity
17 before Mr. Cohen got dealt four aces out of the deck for you

18 to have resolved this.        Now you want to resolve this.           There
19 are no more cards being issued.          Everyone has the hand they
20 have.    I just don’t understand why parties don’t want to
21 settle until the last flip of that card.

22             Mr. Cohen, I -- only thing I can tell me Mr. Cohen
23 is, I’m here.        If you want to file a contempt motion I’ll be
24 here.    I’ll resolve it.       I’ll decide it.     But at the end of
25 the day, you know, it’s sort of an exercise in futility




                                                   Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01    Desc
                         Main Document    Page 34 of 46


                                                                             10
 1 whether the judgment for nondischargeability is a million or

 2 a million plus 17,000.       Mr. Copeland doesn’t have money, he
 3 doesn’t have money, but I’ll be here if parties want to come

 4 in here, file these motions, I’ll rule on it.

 5             I do think, Mr. Cohen, though you and your clients
 6 have a very strong hand, if you can just try to make this go

 7 away with a stipulated judgment, and leave something on the

 8 table for Mr. Copeland, that might be the best way to go.

 9 It will save your time, your client’s time, my time, but --

10             MR. MACDONALD:      Your Honor, I would suggest we put
11 this matter out far enough.        I intend to have a long
12 discussion with Mr. Copeland regarding this matter.

13             THE COURT:     Uh-huh.
14             MR. MACDONALD:      It would be my intent to do
15 exactly that, at this point to work out a stipulation.                And
16 so that no further time has to be taken up by this Court.

17 And I think that Mr. Copeland has indicated that he’s

18 willing to cooperate in that regard.

19             THE COURT:     So --
20             MR. COPELAND:      May I ask a question, your Honor?
21             THE COURT:     Go ahead, Mr. Copeland.
22             MR. COPELAND:      You said if we go forward it will
23 completely dismiss the bankruptcy against me?

24             THE COURT:     That’s one of the ways this can end.
25 Not dismiss the case, but your discharge could be revoked.




                                                  Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01     Desc
                         Main Document    Page 35 of 46


                                                                              11
 1 Instead of having individual judgments where certain debts

 2 are not dischargeable, your entire discharge could be

 3 revoked.    That is one --
 4             MR. COPELAND:      Which would be all the people who
 5 filed previously, the creditors and so on?

 6             THE COURT:     Everybody.     Not just the ones you get
 7 judgments against.

 8             MR. COPELAND:      And so would they all stand in the
 9 same line for trying to collect from me?

10             THE COURT:     Potentially -- well, it depends.
11 Whoever gets to you first --

12             MR. COPELAND:      Okay.    Can I unilaterally to do
13 that?

14             THE COURT:     -- gets to you first.        Not while
15 you’re in bankruptcy.       Once this case is dismissed you can.
16             MR. MACDONALD:      Let me -- let’s have a discussion.
17             MR. COPELAND:      Yeah.    Okay.
18             THE COURT:     Mr. Cohen, I know you observe the
19 holidays, Jewish holidays.        I have October 29th as a
20 potential trial date for you.          Is that sufficiently far out
21 for all of the --

22             MR. COHEN:     This is one of those moments I need
23 the Jewish calendar.

24             THE COURT:     I’m glad you have one.
25             MR. COHEN:     I live off this calendar, because I




                                                   Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY    Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01    Desc
                          Main Document    Page 36 of 46


                                                                              12
 1 have many Jewish holidays.         Okay.    October --
 2             THE COURT:      Twenty-ninth.
 3             MR. COHEN:      -- twenty-ninth is after the Jewish
 4 holidays end.        I was sort of kind of hoping for a trial date
 5 immediately because I don’t really need an extension.                 I
 6 don’t need any time.

 7             THE COURT:      Right.
 8             MR. COHEN:      The admissions are deemed admitted,
 9 and Mr. MacDonald does not need months to speak to Mr.

10 Copeland.    He’s here.      They could go into the lobby and give
11 me an answer right now.

12             THE COURT:      It’s --
13             MR. COHEN:      Is there an earlier date that you can
14 give me?

15             THE COURT:      So right around this time of the year
16 is when we have a lot of judicial conferences, and I have

17 three kids.    So my availability and timing for long matters,
18 like potential trials, becomes scarce.

19             MR. COHEN:      I’ll take it.
20             THE COURT:      So, we’ll have a trial set on this
21 matter October 29th, 2019 at 9:30 a.m.            And I suspect it
22 will be a very short trial.

23             MR. COHEN:      We are -- my clients are not
24 interested in shaving off Mrs. Copeland from this case.

25 They’re both Defendants.         They’re both liable.




                                                   Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01    Desc
                         Main Document    Page 37 of 46


                                                                             13
 1             In terms of what Mr. Copeland said in his pleas at
 2 this late date, as this Court indicated, that ship has

 3 sailed a long time ago.         And the level of perfidy and the
 4 level of betrayal of Mr. Copeland to my clients and other

 5 Copeland defendants are so intense right now, the only thing

 6 I could analogize it is,         watching the sentencing hearing of
 7 a Bernie Madoff, when you hear the ire and the anxiety and

 8 the pain that people’s life savings were totally squandered

 9 by this man.

10             At this point they’re not interested in
11 accommodating.       The only offer that’s on the table will be
12 stipulate to a complete judgment, and then we will consider

13 whether we will pursue the contempt or not.            That’s the only
14 offer that’s on the table.

15             THE COURT:     All right.    So, we have a trial date
16 set for this matter, October 29th at 9:30 a.m.             All of my
17 trial procedure requirements are waived.

18             MR. COHEN:     Sure.
19             THE COURT:     Just please lodge an order approving
20 your unilateral pretrial order.         Please indicate in the
21 order that October 29, 2019 at 9:30 a.m. will be the trial

22 date.   And also add another sentence in there that my trial
23 procedures are waived --

24             MR. COHEN:     Will do.
25             THE COURT:     --    because the unique status of this




                                                  Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01    Desc
                         Main Document    Page 38 of 46


                                                                             14
 1 adversary proceeding.

 2             But I know, Mr. Cohen, your clients are in a very
 3 strong position, but please do consider that if Mr. Copeland

 4 is willing to enter a stipulated judgment, to forgive or

 5 walk away from the $17,000 attorney’s order, attorney’s fees

 6 order, and then we can just move on.          And I think, I think
 7 you understand this.

 8             In some ways 727(d)(3) is a powerful weapon, but I
 9 think Mr. Copeland sort of alluded to this, you don’t want

10 everyone to be able to pursue Mr. Copeland, to the extent

11 that Mr. Copeland for the rest of his life, working life,

12 has some money to pay certain creditors, it might be better

13 if your client has a nondischargeable judgment, rather than

14 his entire discharge be revoked, which means everyone, after

15 all of the works that the Tabers have done to get to this

16 point, they’re in the same position as all of the other

17 creditors of Mr. Copeland.

18             MR. COHEN:     Understood.     You know, the pleas of
19 poverty really fall on deaf ears.          We’re hearing, my clients
20 are hearing that Mr. Copeland sold his practice.              He’s
21 trying to sell his home.        He has access to money.        And the
22 fact that the court order for the attorney’s fees was

23 ignored, notwithstanding his representation that he’s broke,

24 again, falls on deaf ears to my client.           And it’s just
25 layers and layers of misleading statements and incorrect




                                                  Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01    Desc
                         Main Document    Page 39 of 46


                                                                             15
 1 statements.    So, I’ll speak to my clients and see what they
 2 want.

 3              THE COURT:    Great.
 4              MR. COHEN:    But in the meantime, I don’t want Mr.
 5 MacDonald to wait until the eve of trial to make this offer,

 6 because by a certain date the doors of negotiations are

 7 going be closed.

 8              THE COURT:    All right.    Is there anything else for
 9 number 10, Mr. MacDonald?

10              MR. MACDONALD:     That, I understand that, and we’ll
11 be working very vigorously on this matter.

12              THE COURT:    Great.    Thank you.
13              MR. COHEN:    Thank you.
14              MR. MACDONALD:     And we appreciate the opening
15 statement, too.

16              THE COURT:    Thank you.
17         (Proceedings concluded.)
18

19

20              I certify that the foregoing is a correct
21 transcript from the electronic sound recording of the

22 proceedings in the above-entitled matter.

23

24 /s/ Holly Steinhauer                 5-30-19
   Transcriber                          Date
25




                                                  Briggs Reporting Company, Inc.
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01   Desc
                         Main Document    Page 40 of 46
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01   Desc
                         Main Document    Page 41 of 46
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01   Desc
                         Main Document    Page 42 of 46
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01   Desc
                         Main Document    Page 43 of 46
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01   Desc
                         Main Document    Page 44 of 46
Case 6:13-ap-01443-SY   Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01   Desc
                         Main Document    Page 45 of 46
        Case 6:13-ap-01443-SY                     Doc 127 Filed 06/20/19 Entered 06/20/19 10:08:01                                      Desc
                                                   Main Document    Page 46 of 46



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  4929 Wilshire Boulevard, Suite 940, Los Angeles, California 90010.

A true and correct copy of the foregoing document entitled: PLAINTIFF’S MOTION FOR CONTEMPT OF COURT FOR
DEFENDANTS’ FAILURE TO COMPLY WITH ORDER GRANTING PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
[DOC-116]; DECLARATION OF BARUCH COHEN will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
6/20/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Baruch C Cohen                bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
Bryant C MacDonald            Maclaw51@verizon.net
US Trustee (RS)               ustpregion16.rs.ecf@usdoj.gov


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On 6/20/2019, I served the following persons and/or entities at the last known
addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 6/20/2019,, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Hon. Scott H. Yun, USBC, Central District of California, 3420 Twelfth Street, Suite 345, Riverside CA 92501




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 6/20/2019                      Baruch C. Cohen, Esq.                                           /s/ Baruch C. Cohen
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
